Filed 6/3/21 P. v. Sturgell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




THE PEOPLE,                                                                                  C089639

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. F18-000141
                                                                                      & F18-000057)
         v.

MICHAEL KENT STURGELL,

                   Defendant and Appellant.




         Defendant Michael Kent Sturgell pleaded no contest to first degree residential
burglary and, in a subsequent case, a jury found him guilty of first degree murder. On
appeal, defendant contends that we must independently review the sealed transcript of the
in camera Pitchess1 hearing to determine whether the trial court abused its discretion in
refusing to disclose any potentially relevant personnel records of one police detective.




1   Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).

                                                             1
The Attorney General does not oppose the request for independent review of the hearing
transcript. Additionally, the Attorney General requests, and defendant concedes, that we
correct a clerical error in the abstract of judgment. We agree that the clerical error must
be corrected. Having reviewed the sealed transcript of the Pitchess hearing, we conclude
that no information was discoverable under Pitchess. We affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
        Due to the limited nature of the claims on appeal, we need not recite the offenses
in any detail. In case No. F18-000057, defendant pleaded no contest to one count of first
degree residential burglary (Pen. Code, § 459).2 Pursuant to the plea agreement, the trial
court sentenced defendant to a term of two years in state prison and ordered that his
sentence run consecutive to his sentence in case No. F18-000141. A minute order and
the abstract of judgment indicate that defendant was sentenced to prison for eight months.
Defendant did not file a separate notice of appeal in this case.
        In case No. F18-000141, defendant was charged with murder (§ 187, subd. (a)).
Following a trial, a jury found him guilty of first degree murder. The trial court
sentenced defendant to state prison for an indeterminate term of 25 years to life. That
same day, defendant filed a notice of appeal. This court granted defendant’s motion to
construe the notice of appeal to include the judgment in case No. F18-000057.
                                      DISCUSSION
                                              I
                                      Pitchess Motion
        Following his arraignment in case No. F18-000141, defendant filed a Pitchess
motion pursuant to Evidence Code section 1043, seeking the disclosure of the personnel
records of Detective Brandon Corchero pursuant to section 832.7, subdivision (a) and
Evidence Code sections 1043 and 1045. Specifically, defendant sought review of the


2   Undesignated statutory references are to the Penal Code.

                                              2
detective’s personnel record for material related to complaints or incidents involving
“dishonesty, false arrest, illegal search and seizure, the fabrication of charges and/or
evidence, or any act involving morally lax character.” The trial court granted defendant’s
Pitchess motion based on a showing of good cause and conducted an in camera hearing
in the presence of county counsel and the custodian of records and determined that there
was no discovery to disclose.
       Defendant requests that we review the sealed record of the in camera hearing to
determine whether the trial court complied with required procedures and whether it
abused its discretion when it found no discoverable items. The Attorney General does
not object to our independent review of the sealed transcript of the Pitchess hearing, as
defendant requests.
       This court granted defendant’s request to augment the record to include Detective
Corchero’s personnel file and any other documents that the trial court reviewed at the
Pitchess hearing. The trial court filed a declaration that after the judge determined that
there were no records to be produced, the personnel file was returned to the sheriff’s
office. Thus, the clerk was not able to produce any part of the personnel file because
none of its contents were in the court’s possession. This court advised the parties of the
trial court’s declaration. Appellant did not seek a settled statement concerning those
documents examined by the trial court. (See Cal. Rules of Court, rule 8.346; see also
People v. Anderson (2006) 141 Cal.App.4th 430, 440 [settled statement designed to fill
gaps in appellate record].) However, the trial court provided a detailed itemized
summary of all pertinent documents it reviewed during the Pitchess hearing sufficient for
meaningful appellate review. (See People v. Mooc (2001) 26 Cal.4th 1216, 1228-1229
[to permit “meaningful appellate review,” the trial court must make a record of the
documents examined by photocopying them, making a list of them, or stating on the
record what documents it reviewed]; People v. Wycoff (2008) 164 Cal.App.4th 410, 415-
416 [conditionally reversing and remanding for a new Pitchess hearing in part because

                                              3
the custodian of records did not provide either the complete personnel file or a summary
of the documents that were not presented for the court’s review].) Accordingly, our
review is limited to the sealed record of the in camera Pitchess hearing.
       Sections 832.5, 832.7, and 832.8 and Evidence Code sections 1043 through 1045
codify Pitchess, supra, 11 Cal.3d 531, which recognized that “a criminal defendant may,
in some circumstances, compel the discovery of evidence in the arresting law
enforcement officer’s personnel file that is relevant to the defendant’s ability to defend
against a criminal charge.” (People v. Mooc, supra, 26 Cal.4th at p. 1219.) If a
defendant seeking to discover an officer’s personnel records shows good cause, then the
trial court examines all relevant information from the custodian of records “ ‘out of the
presence and hearing of all persons except the person authorized [to possess the records]
and such other persons [the custodian of records] is willing to have present’ [citations].”
(Id. at p. 1226; see Evid. Code, §§ 915, subd. (b), 1045, subd. (b).) “A trial court’s
decision on the discoverability of material in police personnel files is reviewable under an
abuse of discretion standard.” (People v. Jackson (1996) 13 Cal.4th 1164, 1220.)
       As requested, we have reviewed the sealed transcript of the in camera proceeding
in which the trial court questioned the custodian of records under oath regarding the
detective’s personnel records. Based on our review, we conclude the trial court did not
abuse its discretion in finding that no materials subject to disclosure and responsive to
defendant’s request existed.
                                             II

                           Correction to Abstract of Judgment
       The Attorney General contends, and defendant concedes, that the abstract of
judgment must be corrected to reflect that the sentence in case No. F18-000057 is two
years in prison for first degree residential burglary. We agree.
       At a combined sentencing hearing, the trial court sentenced defendant in case No.
F18-000057 to two years in prison for first degree residential burglary as authorized by

                                              4
the plea agreement. However, the minute order and abstract of judgment incorrectly state
that defendant was sentenced to eight months in prison. (See People v. Neely (2009)
176 Cal.App.4th 787, 797 [eight-month sentence also would be unauthorized because
sentencing for an indeterminate term crime (murder) and determinate term crime
(burglary) are governed by separate and independent sentencing schemes and “[o]nly
after each is determined are they added together to form the aggregate term of
imprisonment”].) Generally, when there is a conflict between the oral pronouncement of
judgment and a minute order, the former controls and the latter is presumed to be the
result of clerical error. (People v. Mitchell (2001) 26 Cal.4th 181, 185.) The oral
pronouncement also controls over the abstract of judgment if the two conflict. (People v.
Delgado (2008) 43 Cal.4th 1059, 1070.) Accordingly, the clerical error in the abstract of
judgment must be corrected.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgement to reflect that the sentence in case No. F18-000057 is two years in prison for
first degree residential burglary. A certified copy of the corrected abstract of judgment
shall be forwarded to the Department of Corrections and Rehabilitation.


                                                  /s/
                                                 HOCH, J.


We concur:


 /s/
RAYE, P. J.


 /s/
HULL, J.


                                             5